In accordance with stipulation of counsel that the merchandise, the facts, and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147), the court found and held that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining value of the canned corned beef exported from Argentina during the period January 1, 1959, through December 31, 1959, described on the invoice of the entry covered by this appeal to reappraisement and that such value per dozen tins is $2.7986, net packed.